Citation Nr: 1047421	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  07-15 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as due to herbicide exposure; or secondary to or 
aggravated by his service-connected hip and shoulder 
disabilities.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In November 2010, the Veteran submitted to the Board, without 
waiver of consideration by the agency of original jurisdiction 
(AOJ), an article regarding the purported use of Agent Orange and 
herbicides on Guam.  This article also appears to include a copy 
of another Board decision.  The Veteran specifically requested in 
his letter that the records be associated with his claims file 
and that the file be returned to the VA Regional Office in 
Roanoke, Virginia for initial review of the evidence and 
adjudication.  The AOJ has not issue a supplemental statement of 
the case addressing this evidence.  As the Veteran has not waived 
AOJ consideration of this evidence (and specifically requested 
the Regional Office consider the new evidence and readjudicate 
the claim), the AOJ should review and consider this evidence and 
issue a supplemental statement of the case if the claim is not 
granted.  See 38 C.F.R. §§ 19.29, 19.31, 20.1304(c) (2010).

Accordingly, the case is REMANDED for the following action:

Review all evidence submitted since the April 
2010 supplemental statement of the case, 
including the evidence submitted to the Board 
by the Veteran in November 2010. After 
undertaking any further development deemed 
warranted by the record, readjudicate the 
claim and if necessary, issue a supplemental 
statement of the case.  Then afford the 
Veteran the requisite opportunity to respond 
before the claims folder is returned to the 
Board for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


